This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0346

                                Troy K. Scheffler, petitioner,
                                         Appellant,

                                             vs.

                               Commissioner of Public Safety,
                                      Respondent.

                                 Filed December 28, 2015
                                        Affirmed
                                       Reyes, Judge

                                Anoka County District Court
                            File Nos. 02CV113598; 02CV11991

Troy Scheffler, Coon Rapids, Minnesota (pro se appellant)

Lori Swanson, Attorney General, Rory C. Mattson, Assistant Attorney General, St. Paul,
Minnesota (for respondent)

         Considered and decided by Peterson, Presiding Judge; Halbrooks, Judge; and Reyes,

Judge.

                          UNPUBLISHED OPINION

REYES, Judge

         Appellant makes several arguments in support of his appeal from a district court

order upholding his license revocation under the implied-consent law and his license

cancellation as inimical to public safety. We affirm.
                                           FACTS

       At approximately 2:02 a.m. on December 13, 2010, Officer Daniel James Rice

was dispatched to a Taco Bell restaurant on University Avenue in the City of Blaine. The

Taco Bell employees had called to request police assistance because a male would not

leave the premises. It is Taco Bell’s policy to serve its patrons exclusively by drive-

through service after a certain time at night.

       When the officer arrived at the Taco Bell, he located appellant Troy Scheffler

standing inside the restaurant. The officer introduced himself to appellant and explained

why he was called to the Taco Bell. Appellant did not produce a driver’s license but

instead identified himself using his full name and date of birth. The officer radioed

another officer to confirm appellant’s identity. The officer then inquired where appellant

was headed. Appellant responded that he was going to walk home. Although the

encounter was brief, the officer believed that he could smell alcohol on appellant’s

breath. Appellant denied having consumed alcohol. Because appellant was willing to

leave voluntarily on foot, the officer determined that he had no basis to detain appellant

and allowed him to depart unattended.

       After speaking with the Taco Bell employees, however, the officer noticed a

disparity between the number of employees and vehicles in the Taco Bell parking lot.

The officer decided to run the plates on the parked vehicles and discovered that one of the

vehicles was registered to appellant. The officer also learned that appellant had a no-use




                                                 2
restriction on his driver’s license.1 The officer also noticed that there was a dog inside

appellant’s vehicle. Since it was winter, the officer believed that appellant would come

back for his vehicle and the dog, so he decided to await appellant’s return.

       About 15 to 20 minutes later, the officer observed a white van pull up and saw a

male exit the van and move quickly to appellant’s vehicle. The officer suspected that it

was appellant running to his vehicle, so the officer followed the vehicle as it was driven

out of the Taco Bell parking lot. When the driver of the vehicle failed to signal a right

turn in advance of the intersection of University Avenue and Egret Boulevard, as required

by Minn. Stat. § 169.19, subd. 5 (2010), the officer initiated a traffic stop.

       Upon approaching the vehicle, the officer confirmed that the male driver was

appellant, asked appellant where he was coming from, and asked appellant whether he

had consumed any alcohol. The officer observed that appellant’s speech was slurred, his

eyes were bloodshot and watery, and his breath smelled of alcohol. The officer asked

appellant if he would submit to a preliminary breath test. Appellant refused.

       The officer then asked appellant to perform a series of field sobriety tests. First,

the officer asked appellant to perform the horizontal-gaze nystagmus test. Appellant

informed the officer that he had a screw in his left eye, which would interfere with the

test. The officer observed indicia of intoxication in appellant’s left and right eyes. Next,




1
  A no-use restriction prohibits a person from consuming any alcohol, whether or not that
individual is operating a vehicle. Minn. R. 7503.1700, subp. 4 (2009). Driving with a
no-use restriction after having consumed alcohol is a gross misdemeanor. Minn. Stat.
§ 171.09, subd. 1(f)(1) (2010).

                                              3
the officer had appellant perform the walk-and-turn test and the one-legged-stand test.2

The officer observed indicia of intoxication on both tests. Finally, the officer asked

appellant to perform two non-standard tests, the alphabet test and the dexterity test.

Appellant had difficulty completing both non-standard tests in accordance with the

officer’s instructions.

       The officer again asked appellant to submit to a preliminary breath test, and

appellant again refused. Based on his observations, the officer concluded that appellant

was under the influence of alcohol and placed appellant under arrest. The officer read

appellant the implied-consent advisory and allowed appellant to speak to an attorney.

After speaking with his attorney, appellant asked to see a doctor because he thought he

had frostbite. Appellant was taken to a doctor and received treatment for his frostbite.

The officer then asked appellant to submit to a blood test. Appellant requested a breath

test. The officer informed appellant that he could choose between a blood or urine test.

Appellant asked to speak with his attorney a second time, and the officer permitted him to

do so. Following that phone call, appellant agreed to take a urine test. Appellant’s

alcohol concentration at the time of the test was 0.18.

       A hearing was held on appellant’s (1) petition for license reinstatement under

Minn. Stat. § 169A.53 (2010), and (2) petition for license reinstatement under

Minn. Stat. § 171.19 (2010). The district court issued an order upholding the revocation


2
 According to the officer, appellant did not voice any objections or note any physical
impairments when asked to perform the walk-and-turn and one-legged-stand tests.
Appellant takes issue with this fact and asserts that he most certainly would have noted
his frostbitten toes and oversized boots, which impaired his performance.

                                             4
of appellant’s driver’s license under the implied-consent law and the cancellation of

appellant’s driver’s license as inimical to public safety. This appeal followed.

                                       DECISION

I.     The district court did not err in sustaining appellant’s license revocation
       under Minnesota’s Implied Consent Law, Minn. Stat. § 169A.53.

       A.     The district court’s finding that the officer testified credibly at the
              omnibus hearing was not clearly erroneous.

       Appellant argues that the officer’s testimony regarding what occurred on the night

of December 13, 2010, was not credible. But the district court explicitly stated that it

found the officer’s testimony credible. Absent clearly contradictory evidence, this court

will not disturb the district court’s credibility determinations. State v. Smith, 448 N.W.2d

550, 555 (Minn. App. 1989), review denied (Minn. Dec. 29, 1989) (“Determinations of

credibility of witnesses at the omnibus hearing are left to the trial court, and those

determinations will not be overturned unless clearly erroneous.”). We discern no clear

error in the district court’s credibility determination.

       B.     The district court did not err in determining that the officer had
              reasonable suspicion to justify the stop of appellant’s vehicle.

              1.      Traffic violations

       Appellant asserts that his failure to signal did not provide the officer with

reasonable suspicion to justify the stop of his vehicle. In order to conduct a brief

investigatory stop of a vehicle, the police must have reasonable suspicion of criminal

activity. State v. Richardson, 622 N.W.2d 823, 825 (Minn. 2001). This court reviews de

novo a district court’s determination of whether there was reasonable suspicion to justify



                                               5
a stop. State v. Britton, 604 N.W.2d 84, 87 (Minn. 2000). Observation of a traffic

violation, however insignificant, provides an objective basis for an officer to stop a

vehicle. State v. George, 557 N.W.2d 575, 578 (Minn. 1997).

       First, appellant asserts that the “alleged failure to signal was not [at] University or

Egret” but instead occurred on a private thoroughfare. As a preliminary matter, this

argument was not presented to the district court and, therefore, is not properly before this

court on appeal. State v. Beaulieu, 859 N.W.2d 275, 278 (Minn. 2015). Nevertheless,

appellant’s claim is without merit. Appellant’s failure to signal occurred just prior to a

traffic semaphore located at the intersection of University and Egret. See Minn. Stat.

§ 169.011, subd. 49 (2010) (defining “[o]fficial traffic-control devices” as “all signs,

signals, markings, and devices . . . placed or erected by authority of a public body or

official having jurisdiction”). This supports the finding that appellant’s traffic violation

occurred on a public road. Id.; see also State v. Williams, 415 N.W.2d 351, 354-55

(Minn. App. 1987) (asserting that the turning of traffic onto public streets is normally a

topic of public, not private, interest and discussing signs placed on traffic semaphores as

“posted on public property”). Absent clear evidence to the contrary, we defer to the

district court’s factual determinations. Lee, 585 N.W.2d at 382-83. Merely labeling a

road “private drive” in a map exhibit submitted by appellant to this court is insufficient

contradictory evidence. When the record supports the district court’s findings, we cannot

rely on appellant’s bald assertions on appeal to overrule those findings. Smith, 448

N.W.2d at 555.




                                              6
       Alternatively, appellant contends that it is not possible to signal a turn as required

by Minn. Stat. § 169.19, subd. 5, in advance of the intersection of University and Egret.

However, again, appellant’s contention is not supported by the record. The district court

concluded that there is enough room to signal the intention to turn as required by law

prior to the intersection. Appellant submitted a pictorial exhibit in an effort to illustrate

the impossibility of compliance with Minn. Stat. § 169.19, subd. 5 at University and

Egret. Yet, as noted by the district court and this court in appellant’s related criminal

matter, rather than prove the impossibility of compliance with Minn. Stat.

§ 169.19, subd. 5, appellant’s exhibit demonstrates that compliance is indeed possible.

Therefore, the officer lawfully stopped appellant’s vehicle for failing to appropriately

signal his turn. Minn. Stat. § 169.19, subd. 5.; see also George, 557 N.W.2d at 578.

              2.      Unascertained driver of vehicle

       Appellant argues that the stop of his vehicle was improper because the officer was

not certain it was appellant driving appellant’s vehicle. Appellant’s argument is

meritless. The district court determined that the officer’s assumption that appellant was

driving his vehicle was reasonable. Unless an officer is given reason to suspect

otherwise, the officer may assume that the registered owner of a vehicle is driving that

vehicle. State v. Pike, 551 N.W.2d 919, 922 (Minn. 1996). During the officer’s initial

encounter with appellant, he detected the odor of alcohol on appellant’s breath. He

subsequently learned that appellant had a no-use restriction on his license. The officer

then observed someone resembling appellant drive off in appellant’s vehicle. Nothing

the officer observed called into question whether someone other than appellant was


                                               7
driving appellant’s vehicle. It is a gross misdemeanor to operate a motor vehicle in

violation of a no-use restriction. Minn. Stat. § 171.09, subd. 1(f)(1). Thus, upon seeing

someone whom the officer suspected was appellant driving appellant’s vehicle, and

knowing that appellant had a no-use restriction, the officer had reasonable suspicion to

stop appellant’s vehicle. Finally, it is worth noting that this provided the officer with an

independent basis for stopping appellant’s vehicle, exclusive of the traffic violation.

              3.      Warrant requirement for stop

       Appellant contends that the officer was required to obtain a warrant to detain

appellant. Alternatively, appellant asserts that the officer was required to obtain a

warrant to detain appellant for the length of time that he did. Appellant did not present

this argument to the district court, and therefore, we need not address it. Beaulieu, 859

N.W.2d at 278. Nevertheless, it is well-established that, if an officer observes a violation

of a traffic law, the officer has an objective basis for stopping the vehicle, and the officer

does not need a warrant to conduct such a stop. State v. Askerooth, 681 N.W.2d 353, 363

(Minn. 2004); George, 557 N.W.2d at 578. Moreover, although an officer may not detain

an individual indefinitely, so long as the traffic stop was justified at its inception, an

officer may detain an individual for as long as necessary to effectuate the initial purpose

of the stop. Askerooth, 681 N.W.2d at 364; State v. Fort, 660 N.W.2d 415, 418-19

(Minn. 2003). The record reflects that the officer detained appellant solely to determine

whether he was operating a vehicle while intoxicated. Accordingly, the stop’s duration

was reasonable, and the officer was not required to obtain a warrant.




                                               8
       C.     The district court did not err in concluding that the officer had
              probable cause to arrest appellant.

       Appellant argues that the officer lacked probable cause to arrest him because the

field sobriety tests are of questionable validity. The district court concluded that the

officer had probable cause to arrest appellant. We agree.

       “[T]raditionally the foundation required before an opinion regarding intoxication

can be given has been testimony concerning observation of manner of walking and

standing, manner of speech, appearances of eyes and face, and odor, if any, upon such

person’s breath.” State v. Ards, 816 N.W.2d 679, 684 (Minn. App. 2012) (quoting State

v. Hicks, 301 Minn. 350, 353, 222 N.W.2d 345, 348 (1974)). Here, the officer testified

that appellant had trouble performing both the walk-and-turn test and the one-legged

stand test. Additionally, the officer testified that appellant had slurred speech, had

bloodshot and watery eyes, and smelled of alcohol. Appellant also failed the horizontal-

gaze nystagmus test with both eyes as well as the two additional non-standard tests.

Thus, the district court did not err by allowing the officer to testify regarding appellant’s

performance on the field sobriety tests. Moreover, even if we were to exclude the

officer’s observations regarding appellant’s performance on the field sobriety tests from

the probable cause inquiry, the officer still had sufficient justification to arrest appellant

based on the above-noted observations of slurred speech, bloodshot and watery eyes, and

the odor of alcohol. State v. Kier, 678 N.W.2d 672, 678 (Minn. App. 2004).

       Appellant further provides a litany of reasons why he was physically unable to

perform the field sobriety tests and asserts that those physical impairments hindered his



                                               9
performance on the tests. But the district court discounted appellant’s self-serving

assertions regarding his physical abilities. In particular, the district court noted

appellant’s failure to provide the court with documentation from a medical professional

establishing that the screw in his eye would negatively impact his performance on the

horizontal-gaze nystagmus test. The district court, as the finder of fact, was in the best

position to judge the credibility of the evidence before it. Smith, 448 N.W.2d at 555.

This court does not overturn the district court’s factual findings on appeal unless they are

clearly erroneous. Id. We discern no clear error here.

       D.     The district court did not err in concluding that the procedures
              followed to obtain and preserve appellant’s urine sample were lawful.

       Appellant raises three arguments regarding the collection and preservation of his

urine sample: (1) he should have been permitted to select the method of chemical testing

used to determine his alcohol concentration; (2) his urine sample was unreliable because

it was a first-void sample; and (3) his constitutional right to due process was violated by

the destruction of his urine sample. Initially, it should be noted that appellant is asserting

the first and third arguments for the first time on appeal, and appellant withdrew the

second argument before the district court. Therefore, these arguments need not be

addressed on appeal. Beaulieu, 859 N.W.2d at 278. Appellant’s arguments nevertheless

fail on the merits.

       Regarding appellant’s first argument, Minn. Stat. § 169A.51, subd. 3 (2010)

provides, “[A]ction may be taken against a person who refuses to take a urine test only if

an alternative test was offered.” Id.; see also State v. Hagen, 529 N.W.2d 712, 714



                                              10
(Minn. App. 1995) (holding that the officer complied with the statute by offering Hagen

the choice of taking either a blood or urine test). Here, appellant was offered the choice

between a blood or urine test. Thus, the officer satisfied the requirements of the statute.

Appellant is not entitled to select his preferred method of testing, and any embarrassment

appellant suffered from selecting the urine test could have been avoided if appellant had

opted for the blood test.

       Appellant’s second argument is foreclosed by precedent, as we have previously

“held that a urine test administered without a prior void is a valid and reliable testing

method.” Hayes v. Comm’r of Pub. Safety, 773 N.W.2d 134, 138 (Minn. App. 2009).

       Finally, as to appellant’s third argument, State v. Hawkinson, 829 N.W.2d 367

(Minn. 2013), is controlling. Under Hawkinson, appellant’s urine sample “was not

apparently and materially exculpatory in nature.” Id. at 377. Therefore, a finding of bad

faith on the part of the state is required for a due-process violation to have occurred. Id.

But the destruction of appellant’s urine sample was the result of standard procedures at

the BCA, and appellant was notified of those procedures. In this case, as in Hawkinson,

there was no bad faith on the part of the state. Accordingly, appellant’s due-process

rights were not violated by the destruction of his urine sample.

       E.     The district court did not err in determining that the officer lawfully
              obtained appellant’s urine sample.

       Appellant cites State v. Bernard, 859 N.W.2d 762 (Minn. 2015), cert. granted, 83

U.S.L.W. 3916 (U.S. Dec. 11, 2015) (No. 14-1470), for the proposition that the implied-

consent law violates his substantive due-process rights. The district court concluded that



                                             11
Bernard is “not necessary to evaluate [appellant’s] claims.” The district court is correct.

Bernard addressed breath, not urine, testing. Additionally, at no point did Bernard

consent to chemical testing. Therefore, Bernard is inapposite. Id. at 767.

       Appellant also cites Missouri v. McNeely, 133 S. Ct. 1552 (2013) in support of his

claim that a warrant was required to obtain a urine sample from him. The district court

determined that appellant’s “reliance on McNeely is misplaced.” We agree. Appellant

voluntarily provided a urine sample. Consent is a long-established exception to the

warrant requirement. State v. Brooks, 838 N.W.2d 563, 568 (Minn. 2013), cert. denied,

134 S. Ct. 1799 (2014) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct.

2041, 36 L.Ed.2d 854 (1973)). Because appellant consented to the urine test, his

assertion that the officer needed a warrant is without merit.

       Appellant further argues that his consent to the chemical test was coerced.

Appellant asserts that his case is distinguishable from Brooks. Id. Alternatively,

appellant urges this court not to follow Brooks. The district court concluded that Brooks

is controlling. We agree with the district court that Brooks is binding precedent and

dispositive. Id. at 570. In Brooks, the supreme court held that the warrantless testing of

blood or urine does not offend the Fourth Amendment if, under the totality of the

circumstances, the driver freely and voluntarily consented to testing. Id. at 572. In

appellant’s case, the totality of the circumstances establish that appellant’s consent was

voluntary. Appellant was read the implied-consent advisory, which “made clear to him

that he had a choice of whether to submit to testing.” Id. at 572. Appellant had the

opportunity to consult with an attorney, twice. Finally, appellant, like Brooks, “was


                                             12
neither confronted with repeated police questioning nor was he asked to consent after

having spent days in custody.” Id. at 571. In short, “nothing in the record suggests that

[appellant] was coerced in the sense that his will had been overborne and his capacity for

self-determination critically impaired.” Id. (quotation omitted). Rather, the record

indicates that the officer accommodated appellant’s every request. Therefore, under

Brooks, appellant’s claim fails.

II.    The district court did not err in sustaining appellant’s license cancellation
       under Minn. Stat. § 171.19 as inimical to public safety.

       A.     Sufficient evidence supports the cancellation of appellant’s license.

       Appellant argues that there was no basis to cancel his license under Minn. Stat.

§ 171.19 because the evidence supporting the cancellation was obtained and retained

illegally. For the reasons previously noted, appellant’s arguments regarding the legality

of the stop and subsequent acts of the state are without merit. Therefore, the district court

properly concluded that there was sufficient evidence to sustain the Commissioner of

Public Safety’s cancellation of appellant’s license. Minn. Stat. § 171.19; see also

Minn. Stat. § 171.09 (2010); Minn. R. 7503.1700, subp. 6 (2009). Indeed, this court has

previously affirmed cancellations based on less perilous conduct. Constans v. Comm'r of

Pub. Safety, 835 N.W.2d 518, 524 (Minn. App. 2013) (affirming the district court’s

decision to uphold the cancellation of appellant’s license when appellant’s conduct did

not include impaired driving).




                                             13
       B.     The district court did not err in concluding that the cancellation of
              appellant’s license did not violate the Americans with Disabilities Act.

       Appellant asserts that the cancellation of his license under Minn. Stat. § 171.09

violates the Americans with Disabilities Act (ADA). While the district court did not

explicitly refer to the doctrine of res judicata in dismissing appellant’s claim under the

ADA, it is clear that it applied those principles. “The doctrine of res judicata bars a claim

where litigation on a prior claim involved the same cause of action, where there was a

judgment on the merits, and where the claim involved the same parties or their privies.”

Wilson v. Comm’r of Revenue, 619 N.W.2d 194, 198 (Minn. 2000).

       Here, appellant’s state court claim under the ADA involved the same issues and

parties as his federal claim, the federal court rendered a final judgment on the merits, and

appellant had the opportunity to fully litigate his claim in federal court. Appellant’s

federal claim was dismissed by the federal district court, and that dismissal was affirmed

by the Court of Appeals for the Eighth Circuit on appeal. Scheffler v. Dohman, 785 F.3d

1260 (8th Cir. 2015). Thus, the district court properly dismissed appellant’s identical

state court claim. Hauschildt v. Beckingham, 686 N.W.2d 829, 837 (Minn.2004) (noting

that fundamental to the doctrine of res judicata is the idea that “a right, question[,] or fact

distinctly put in issue and directly determined by a court of competent jurisdiction cannot

be disputed in a subsequent suit between the same parties”) (quotations omitted).

       Affirmed.




                                              14